NUMBER 13-12-00313-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE: BARRY DWAYNE MINNFEE


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                  Before Justices Benavides, Vela, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Barry Dwayne Minnfee, proceeding pro se, filed a petition for writ of

mandamus on May 4, 2012.2 The petition for writ of mandamus is unclear regarding the


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
          The Court has considered and dismissed or denied numerous other pro se original proceedings
or pro se appeals filed by relator. See generally In re Minnfee, No. 13-12-00183-CV, 2012 Tex. App.
LEXIS 2253, at *4 (Tex. App.—Corpus Christi Mar. 21, 2012, orig. proceeding) (mem. op. per curiam); In
re Minnfee, No. 13-11-00579-CV, 2011 Tex. App. LEXIS 8024, at *4 (Tex. App.—Corpus Christi Oct. 6,
2011, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-11-00569-CV, 2011 Tex. App.
LEXIS 8023, at *4 (Tex. App.—Corpus Christi Oct. 5, 2011, orig. proceeding) (mem. op. per curiam); In re
Minnfee, No. 13-11-00530-CV, 2011 Tex. App. LEXIS ___ (Tex. App.—Corpus Christi Aug. 24, 2011,
orig. proceeding) (mem. op. per curiam); Minnfee v. Sweetin, No. 13-11-00152-CV, 2011 Tex. App.
LEXIS 4972, at **1–2 (Tex. App.—Corpus Christi June 30, 2011, no pet.) (mem. op. per curiam); In re
Minnfee, No. 13-11-00399-CV, 2011 Tex. App. LEXIS 4973, at **1–2 (Tex. App.—Corpus Christi June 30,
specific actions or orders complained of in this original proceeding or the nature of the

extraordinary relief sought by relator.

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable as to constitute a clear and prejudicial error of law or if it clearly fails to

correctly analyze or apply the law. In re Cerberus Capital Mgmt., LP, 164 S.W.3d 379,

382 (Tex. 2005) (per curiam) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding). A party has an adequate remedy by appeal when any

benefits to mandamus review are outweighed by the detriments. In re Prudential Ins.

Co. of Am., 148 S.W.3d at 136; see also In re Ford Motor Co., 165 S.W.3d 315, 317

(Tex. 2005) (orig. proceeding) (per curiam). Whether an appellate remedy is adequate

so as to preclude mandamus review depends heavily on the circumstances and is

better guided by general principles than simple rules. In re Prudential Ins. Co. of Am.,
148 S.W.3d at 137.         An appeal is inadequate when the parties are in danger of

permanently losing substantial rights, such as when the appellate court would not be

able to cure the error, the party's ability to present a viable claim or defense is vitiated,



2011, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-11-00368-CV, 2011 Tex. App.
LEXIS 4498, at **1–2 (Tex. App.—Corpus Christi June 13, 2011, orig. proceeding) (mem. op. per curiam);
In re Minnfee, No. 13-11-00360-CV, 2011 Tex. App. LEXIS 4373, at **1–2 (Tex. App.—Corpus Christi
June 9, 2011, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-09-00429-CV, 2009 Tex.
App. LEXIS 5836, at **1–2 (Tex. App.—Corpus Christi July 28, 2009, orig. proceeding) (mem. op. per
curiam); In re Minnfee, No. 13-09-00268-CV, 2009 Tex. App. LEXIS 5030, at **1–2 (Tex. App.—Corpus
Christi May 18, 2009, orig. proceeding) (mem. op. per curiam); In re Minnifee, No. 13-09-108-CV, 2009
Tex. App. LEXIS 4933 (Tex. App.—Corpus Christi Apr. 2, 2009, orig. proceeding) (mem. op. per curiam);
In re Minnfee, No. 13-09-00108-CV, 2009 Tex. App. LEXIS 1559, at *1 (Tex. App.—Corpus Christi Feb.
27, 2009, orig. proceeding) (mem. op. per curiam); In re Minnfee, No. 13-08-00561-CV, 2008 Tex. App.
LEXIS 7946 , at **1–2 (Tex. App.—Corpus Christi Oct. 15, 2008, orig. proceeding) (mem. op. per curiam).

                                                  2
or the error cannot be made part of the appellate record. In re Van Waters & Rogers,

Inc., 145 S.W.3d 203, 211 (Tex. 2004) (orig. proceeding) (per curiam).

       The relator has the burden of establishing both prerequisites to mandamus relief,

and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston

[1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus

must show himself entitled to the extraordinary relief he seeks.”).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Accordingly, we DENY the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).


                                                                      PER CURIAM

Delivered and filed the
10th day of May, 2012.




                                             3